                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
WELDING ENGINEERS LTD.                                         CIVIL ACTION
         Plaintiff
                                                              N0.16-4850
               v.

NFM/WELDING ENGINEERS, INC.
         Defendant

                                            ORDER

       AND NOW, this 26th day of November 2018, upon consideration of the Defendant's

motion for summary judgment, [ECF 58], Plaintiffs response in opposition, [ECF 61], and

Defendant's Reply, [ECF 73], it is hereby ORDERED that Defendant's motion for summary

judgment is GRANTED, in part, as follows:

       (1) Defendant's motion is GRANTED as to Plaintiffs request at Count I for damages;

       (2) Defendant's motion is DENIED as to Plaintiffs request at Count I for specific

           performance of the delivery of the relevant external documents; as to Count II of

           Plaintiffs complaint; and as to Counts I, II, and III of the counterclaims.

       It is further ORDERED that Declaratory Judgment is entered in Defendant's favor as to

Count V of the counterclaims, as follows:

       (1) Plaintiff is not entitled to drawings of the vertical feeder; and

       (2) Plaintiff must return to Defendant any drawings of the vertical feeder.

                                              BY THE COURT:


                                              Isl Nitza I Quinones Alejandro
                                              NITZA I. QUINONES ALEJANDRO
                                              Judge, United States District Court
